Citation Nr: 0305934	
Decision Date: 03/28/03    Archive Date: 04/08/03	

DOCKET NO.  02-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for "imbalance with nonlocalizing nystagmus."  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from January 1953 to 
February 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for imbalance 
with nonlocalizing nystagmus and assigned a rating of 
10 percent for the disorder effective June 22, 2001.  The 
veteran has appealed the evaluation assigned for the 
disability.  


FINDINGS OF FACT

1.  The veteran's service-connected imbalance with 
nonlocalizing nystagmus is manifested by episodes of 
occasional dizziness.  

2.  The disorder is not shown to be productive of dizziness 
with occasional staggering.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for imbalance with nonlocalizing nystagmus are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.87, Code 6204 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of a compensable rating for the veteran's service-
connected disability were explained in the statement of the 
case.  In addition, the record shows that in December 2002 
the Board wrote to the veteran to apprise him of the expanded 
VA duties under the VCAA and provide specific information 
concerning the evidence he should submit to support his claim 
for an increased rating.  The letter told him that the best 
evidence for the purpose of establishing entitlement to an 
increase under the rating criteria found in 38 C.F.R. § 4.87, 
Code 6204 (2002) would be evidence tending to show that his 
service-connected disability was manifested by dizziness and 
staggering.  The letter instructed him that if he wanted VA 
assistance the information needed from him consisted of the 
names and addresses of each health care provider who had 
treated him for his disability.  Forms authorizing the 
release of private medical records to the VA were furnished 
with the letter.  The letter told him that medical records 
would be obtained if he provided the names of the medical 
providers and the approximate dates of treatment and that the 
RO would help him obtain material such as medical records, 
employment records, or records from Federal agencies if he 
gave enough information to enable VA to request them.  

The essence of the approach set forth in this letter was to 
allocate the responsibility for procuring evidence between 
the veteran and VA such that the VA would make official 
requests for all records which the veteran provided adequate 
identifying information and executed authorizations for their 
release.  The Board finds that the December 2002 letter is 
sufficient to put the veteran on notice of the requirements 
of the law, the evidence needed to support his claim, the 
information he must supply to permit VA assistance in 
developing his claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  The veteran has undergone a VA neurological 
examination in connection with his imbalance claim.  All 
known relevant medical records have been obtained.  To the 
extent that the Board can ascertain, there are no additional 
VA or private medical records that might be obtained.  If 
additional records are available, the veteran was given an 
opportunity to tell us about them but did not do so.  Lacking 
such information, the Board has no basis for a further 
records search.  VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual background  

The veteran filed his original claim for service-connected 
disability benefits in August 1999, at which time he filed a 
claim for service connection for hearing loss and tinnitus.  
By a rating decision of February 2000, the RO granted service 
connection for bilateral hearing loss rated 10 percent 
disabling from August 1999, and for tinnitus evaluated as 
10 percent disabling from August 1999.  The RO later 
increased the rating for bilateral hearing loss from 
10 percent to 40 percent effective in June 2001.  

In June 2001 the veteran filed a claim for service connection 
dizziness in which he expressed the belief that the dizziness 
was a result of his service-connected hearing loss and 
tinnitus.  He reported that he experienced dizziness at least 
four to five times per month.  

The veteran underwent a VA audiology examination in 
September 2001 in connection with the claim for an increased 
rating for his defective hearing.  He mentioned that he had 
recently had some problems with dizziness.  He denied any 
head injuries.  

The veteran underwent a VA ear disease examination in 
December 2001.  He described noise exposure in service while 
operating a 105-mm. howitzer without hearing protection.  He 
complained of some imbalance.  He stated that the imbalance 
was most prominent when lying down or working above his head.  
He stated that it began initially when he was in the service 
and that although most of the time it was an imbalance and a 
dizzy sensation, occasionally he had had vertigo that he had 
to sleep off.  On examination no nystagmus was elicited on 
spontaneous or provoked gaze.  Neurological examination was 
reported as negative.  The clinical assessment included 
imbalance.  An electronystagmogram (EMG) was recommended.  

In December 2001 the veteran underwent an EMG at Creighton 
University at the recommendation of the VA examiner.  The 
veteran reported balance complaints that he noticed when 
standing quickly, walking through narrow doors, rolling in 
bed, and upon first arising.  Working with his arms up or 
under a vehicle was also bothersome.  Occasional whirling 
sensations with nausea were experienced.  The balance 
complaints had been present for a number of years but he 
could not say how long.  The imbalance could be brief or last 
for hours.  He had no dizziness on lying down.  The results 
of the EMG were interpreted to show no unilateral caloric 
weakness, no evidence of benign paroxysmal positioning 
vertigo, and normal ocular motor results.  The examiner 
believed that the persistent direction-fixed (right-beating) 
positional nystagmus identified would provide some evidence 
of vestibular system dysfunction.  An isolated EMG 
abnormality, positional nystagmus, was considered 
nonlocalizing and did not differentiate between peripheral 
and central vestibular involvement.  

On review of the report of the EMG testing, the examiner 
revised his diagnostic assessments to include imbalance with 
nonlocalizing nystagmus.  

Legal criteria  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating schedule provides a 10 percent rating for 
peripheral vestibular disorders manifested by occasional 
dizziness.  To warrant the next higher rating of 30 percent, 
there must be dizziness and occasional staggering.  Objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  38 C.F.R. § 4.87, Code 6204 
(2002).  

Discussion  

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for imbalance 
with nonlocalizing nystagmus, as distinguished from an appeal 
from denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2002).  Consequently, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994) (stating that although the 
entire recorded history must be considered, it is the present 
level of disability that is of primary concern) does not 
apply.  Separate ratings, known as "staged ratings," are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In the present case, the evidence does not show 
a variation in the severity of the service-connected 
disability during the period covered by the service 
connection award such as to warrant a staged rating for any 
particular period of time.  

The 10 percent rating assigned for imbalance with 
nonlocalizing nystagmus reflects the occurrence of episodes 
of dizziness associated with the service-connected 
disability.  The veteran reports that they occur four to five 
times per month and are related to changes of position or 
certain types of activity.  The 10 percent rating is the 
highest rating available on the basis of dizziness alone; to 
warrant the next higher rating of 30 percent, staggering is 
required.  The evidence of record contains no allegation that 
the veteran experiences staggering associated with his 
nystagmus.  The Board's letter of December 2002 invited him 
to submit evidence of the extent to which he experienced 
dizziness and staggering, but no response was received.  

The rating schedule provides for the assignment of a rating 
by analogy in certain circumstances.  Under the regulation, 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  In the present case, the rating 
schedule provides for a 30 percent rating for Meniere's 
syndrome (endolymphatic hydrops) when there is hearing 
impairment with vertigo less than once a month, with or 
without tinnitus.  See 38 C.F.R. § 4.87, Code 6205 (2002).  
In the present case, the veteran reports that he experiences 
occasional vertigo.  While the Board does not doubt the 
veteran's good faith, whether or not he has actual episodes 
of vertigo is a medical question.  The competent medical 
evidence of record does not demonstrate vertigo by clinical 
findings or testing.  Moreover, since he already has separate 
ratings of 40 percent and 10 percent for hearing loss and 
tinnitus, respectively, the disability resulting from 
dizziness and vertigo alone cannot be regarded as disability 
analogous to that which would result from Meniere's syndrome 
rated at 30 percent based on inclusion of hearing loss and 
tinnitus.  The conclusion must be drawn that neither Code 
6205 nor any other code contemplates a disability picture 
with sufficient similarity to that presented in this case to 
warrant the assignment of a rating by analogy.  

The Board finds that the preponderance of the evidence of 
record is against the veteran's claim for an increased rating 
for imbalance with nonlocalizing nystagmus.  Where a 
preponderance of the evidence is against the claim, such 
claim must be denied.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2002).  


ORDER

An initial evaluation greater than 10 percent for imbalance 
with nonlocalizing nystagmus is denied.  



                       
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

